DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 12/8/2021; claims 1 - 20 are pending.

Priority / Claim Rejections - 35 USC § 103 / Double Patenting
The Office maintains all grounds of rejections and the statement on the priority set forth in the Office Action dated 11/12/2021.
	
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Argument related to Knighton:
Turning to Johansson and Knighton, neither of those references teaches or suggests delaying broadcast of an HU voice signal. To this end, the Office Action itself recognizes that Johansson does not disclose a speaker for broadcasting an HU's voice signal or broadcasting an HU voice signal to an AU (Page 6: 17-19) … Knighton Thus, the P93 delay is between initial and final captions and is used to align those captions for comparison purposes to generate a quality factor.  The P93 delay is not a delay in HU voice signal broadcast and instead is a delay used to align initial and final captions for quality caption quality assessment … Because neither Johansson nor Knighton contemplate delaying HU voice signal broadcast, not surprisingly, neither of those references teaches or suggests adjusting a delay in HU voice signal broadcast or adjusting any delay based on a quality factor.
The Office respectfully disagrees.   
According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly 
Second, Applicant’s argument above contradicts with each other.  Specifically, the argument states: “the P93 delay is not a delay in HU voice signal broadcast and instead is a delay used to align initial and final captions for quality caption quality assessment … neither of those references teaches or suggests adjusting a delay in HU voice signal broadcast or adjusting any delay based on a quality factor.” Applicant’s own invention requires the system to delay the voice signal based on the quality of the caption (see claim 1; [0326], “the delay may be …  based on other factors such as where the CA is currently making error corrections within presented text”).  Both Johansson and Knighton meet precise definition of delay and the mechanism for adjusting the delay set forth in both in applicant’s claims and specification. 

Applicant argues: 
Thus, in Knighton, captions generated are either immediately sent along to an AU device for display or are not sent at all to the AU device to be displayed and there is no embodiment where HU voice signal caption transmission to and AU device is delayed or where the delay is adjusted based on a degree of ASR error corrections that occurred prior.
Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   The Office does not rely on Knighton for teaches “where the delay is adjusted based on a degree of ASR error corrections that occurred prior”.   Applicant’s argument ignores the facts that Johansson teaches the steps (iii) to (iv) in claim 1.   Specifically, Johansson teaches (iii) delaying broadcast of HU signal to the AU; and (iv) based on the at least one caption quality factor, adjusting a duration of the HU signal broadcast delay (Johansson, [0054], “speed governor 50 controls the an adjustable speed based on at least one of:  … the recognition quality of generated audio stream 22, the transcription accuracy of text streams 32 with respect to audio stream 22”; [0059], “the speed governor 50 is configurable to increase the speed of transcription when the transcription accuracy is high, and decrease the speed of transcription when the transcription accuracy is low”; [0065], “the speed governor 50 allows manual or automatic control of the processing speed or processing delay of the transcription engine of the converter”).  Applicant makes no mention of Johannsson’s teaching in the argument.   The Office merely relied on Knighton for teaching ASR error correction. 

Applicant argues;
Even if delay 136 is adjustable, there is nothing in Engelke to suggest that buffer 136 is adjustable based on initial caption error rates. For instance, delay adjustment may be manual, set by a user, if adjustable at all. To this end, there is no teaching or suggestion on a mechanism in Engelke as to how the duration of delay 136 could be adjusted. Knighton fails to teach what Engelke lacks. To this end, again, the only delay contemplated in Knighton is related to a delay  between an initial caption and a final caption which is only used to make sure that related initial and final captions are compared to generate a quality factor and Knighton's delay does nothing to affect when HU voice signal is broadcast to an AU or adjusting an HU voice signal broadcast delay based on captioning quality of any type.
As indicated in the Office Action dated 11/12/2021, Knighton has been cited for teaching: (i) using an automated speech recognition (ASR) engine to generate initial ASR captions associated with the HU's voice signal; (ii) using the ASR engine to correct errors in the initial ASR captions; (iii) quantifying a degree of ASR error corrections generated.   According to fig. 7 in Knighton, A CTS user will only received a final transcription when the recognition quality satisfies the quality threshold (Knighton, fig. 7, 706); wherein the final transcription is delayed based on the quality threshold (Knighton, [0093], “When performing the temporal alignment, the alignment may take into account a time delay of generating the final captions”).  The Office does not rely on Knighton for delaying broadcast of HU voice signal to the AU.
Furthermore, Engelke (US 2001/0005825 A1) teaches a delay before transmission of transcribed text may be adjusted, for example, dynamically based on error rates, perceptual rules, or call assistant or user preference (Engelke, [0006]).  The voice signal received by the buffer as indicated by process block 104 is also received by a delay line 136 implemented by circular buffer 84 and adjusted to provide delay in the voice so that the voice signal arrives at the caption telephone or personal interpreter at approximately the same time as the text (Engelke, [0047]).   The delay can be adjusted dynamically based on error rate, perceptual rules…etc.  Both voice and text are synched, delayed and arrived at the caption device at the same time.  

Applicant argues;
Engelke teaches that the aging values assigned to the caption segments are based, in at least some embodiments … For instance, delay adjustment may be manual, set by a user, if adjustable at all. To this end, there is no teaching or suggestion on a mechanism in Engelke as to how the duration of delay 136 could be adjusted. 
The Office respectfully disagrees with the statement above.   Engelke does not adjust delay duration manually by a user.  The user set an error rate (caption quality factor) (i.e., Engelke, [0006]) by a slider, and the system automatically adjust the delay based on the error rate selected by a user (Engelke, [0052], “fewer errors”).   Hence, Engelke teaches the limitation: automatically adjusting the delay duration based on the at least one caption quality factor. 

Applicant argues;
Engelke teaches that the aging values assigned to the caption segments are based, in at least some embodiments, on error rates in initial captions generated via the revoicing/captioning process based on CA error corrections. Referring again to Fig. 6, delay 136 is applied directly to the voice signal and not to the voice signal that is fed out of buffer 19. Delay 136 appears to be static (e.g., 4 second) and not directly affected by the initial caption error rate. Even if delay 136 is adjustable, there is nothing in Engelke to suggest that buffer 136 is adjustable based on initial caption error rates. For instance, delay adjustment may be manual, set by a user, if adjustable at 
Knighton fails to teach what Engelke lacks. To this end, again, the only delay contemplated in Knighton is related to a delay between an initial caption and a final caption which is only used to make sure that related initial and final captions are compared to generate a quality factor and Knighton's delay does nothing to affect when HU voice signal is broadcast to an AU or adjusting an HU voice signal broadcast delay based on captioning quality of any type.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claim requires adjusting a delay based on the at least one caption quality factor.  Engelke teaches one caption quality factor (i.e., Engelke, [0006]).  Engelke teaches a system automatically adjust the delay duration based on the error rate selectable by a user (Engelke, [0052], “fewer errors”).   
Knighton has been cited for teaching: an automated speech recognition (ASR) engine to generate initial ASR captions associated with the HU's voice signal and a time delay of generating the final captions based on an automated transcription quality (Knighton, [0093], “Measuring the quality of the preliminary captions may also include performing an analysis … error rate between the aligned text segments”; fig. 7, 705 – “Estimate Recognition Quality” - initial ASR text caption, 706 – “Good Recognition Quality? … No”, 708 - “Operator Assisted Automated Caption Generation”; if the recognition quality (error rate) below a threshold; the caption can be corrected by another “Operator Assisted Automated caption generation”).   In other word, Engelke teaches a delay based on a user selectable error rate and Knighton teaches a delay based on a caption quality factor from ASR engine.   

Applicant argues:
Neither Engelke nor Knighton contemplates the issue addressed by claim 11 which is rapid iterative ASR error corrections which is distracting to an AU. In this regard, again, in Engelke there is no way to error correct captions sent to an AU so the problem of rapid iterative 
In any event, even if a person of ordinary skill in the captioning art (POSA) knew of both Engelke and Knighton, without recognizing the problem of distracting rapid ASR error correction on an AU display screen, the POSA would not have been motivated to combine the references in the way suggested by the Examiner. How can a POSA be motivated to combine references to solve an unrecognized problem? If a problem is not recognized, there is no motivation to solve the problem. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  One of an ordinary skill in the art would have readily replaced 1) a delay based on a user selectable error rate from Engelke with 2) a delay based on a caption quality factor from ASR engine as taught by Knighton.   Applicant does not discuss the Examiner's proposed reasons and therefore has not provided persuasive arguments as to why any of these reasons lacks a rational underpinning.  The Office noted that mere silence on the subject of providing a delay for voice (instead of final transcript) does not amount to "teaching away" by Knighton since Knighton "does not  criticize, discredit, or otherwise discourage the solution claimed." In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004); contra Br. 17.

Applicant argues:
Claim 16 - Claim 16 is entitled to a priority date that predates Knighton (see priority date discussion above) and therefore Knighton is not prior art to claim 16. As recognized in the Office Action, Engelke alone does not teach all claim 16 limitations. 
Applicant has provided any citations the prior-filed applications to support the argument above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715